Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 18-25, 28-32 are in the application. 
Claims 1,2, 6, 18-21, 25, 28, 31 and 32 are in the elected group of formula I
Election/Restrictions
Applicant’s election without traverse of Group I claims 1,2, 6, 18-21, 25, 28, 31 and 32 drawn to  compounds of formula IA,  in the reply filed on 4/21/2021 is acknowledged. A species of example 4, bottom of page 34 in the specifications, was also elected via phone.
If the species is found allowable the restriction will be expanded to other species. If all the species are found to be allowable the method group II will be rejoined and examined limited to the scope of the allowable compounds. 
The restriction is made FINAL.
Priority
This application is a continuation of  US 15/547,980 filed 8/1/2017, now abandoned, and which is a 371 of PCT/EP2016/051993 filed 1/29/2016 and claims priority to EP15153448.4 filed 2/2/2015. 
Claim1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


    PNG
    media_image1.png
    201
    527
    media_image1.png
    Greyscale


See MPEP Rule 1.75 (i).
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.


Additionally the claim has several provisos so it is unclear what is actually claimed. 
In re Wakefield, 164 USPQ 636 Applicants must set definite boundaries on protection sought. 
In re Prater  162 USPQ 541 CCPA 1967, the claims should be defined in +ve terms not in –ve limitations. 
            Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art

The following  a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2, 6, 18-21, 25, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over
WO2015052105 to Gobbi Luca et al.
Applicant’s claims are drawn to compounds and pharmaceutical compositions of the
Formula IA 
    PNG
    media_image2.png
    133
    202
    media_image2.png
    Greyscale

M, Q and A are CR3, R1 is a heterocyclyl , selected from azetidine, pyrrolidine, piperidine and piperizine optionally substituted, heteroaromatic  or a heteroaromatic selected from pyrazole, furan, isoxazole, thiazole, pyridine, pyridine-2-one, pyrimidine, pyrizine, pyridazine  and also NH-C(O)-R2. 

Scope and Content of Prior Art and the claims MPEP 2141.02

The reference discloses the compounds of the formula given below.

    PNG
    media_image3.png
    152
    290
    media_image3.png
    Greyscale
R is a H or a tritium.
Difference between Prior Art and Claim MPEP 2142-2413
Applicants have provisioned these species from their claims.

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413
The compounds of the prior art have pharmaceutical use and that too from analogous art which is
binding to tau receptors.
Some species are taught. Modifying these compounds to make them position isomers, with the F
at a different position on the pyridyl, or the pyridyl linked at an o or p position, or the N
corresponding to D at a different position such as at A, D, M or Q, and many such variation
would have been prima facie obvious to one of skill in the art, as they would expect isomers to
retain their properties. Therefore it would have been obvious for one of skill in the art to make
these modifications.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2, 6, 18-21, 25, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/110263 to Kroth Heiko et al. or US 10662193 ( filed earlier). US 20170002005. 
Applicant’s claims are drawn to compounds of the formula 


    PNG
    media_image4.png
    140
    261
    media_image4.png
    Greyscale
R1 is a hetero cyclic ring. e.g. pyrrolidine. Piperidine, piperazine. 
Scope and Content of Prior Art and the claims MPEP 2141.02 
 The reference has the same use, and the species have the same core. 


    PNG
    media_image5.png
    75
    179
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    419
    477
    media_image6.png
    Greyscale



Difference between Prior Art and Claim MPEP 2142-2413 
The difference is that the species have an N-methyl instead of the N-H group.

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The reference also teaches a generic formula wherein V is NRb and Rb is a H.

    PNG
    media_image7.png
    166
    360
    media_image7.png
    Greyscale
. R1 and R2 together form a six membered ring with an N, and ring B is a heterocyclic.
So, even though the species have an N- methyl there is a teaching the it can be a H, therefore one of skill in the art would be motivated to make additional compounds  wherein Rb is a H and expect these compounds to have the same activity, therefore the compounds are prima facie obvious.
Conclusion
Claims 1, 2, 6, 18-21, 25, 28, 31 and 32 are rejected. (elected sp. Formula IA has been examined and searched).
Claims 3-5, 22-24, 29 are withdrawn 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 6, 2021.